Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17, 24, 35-51, 58-59 and 63-72 have been canceled.  Claims 18-23, 25-34, 52-57 and 60-62 are pending.

Election/Restrictions
Claims 18-23 and 25-34 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 29, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52-55 and 60-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lytle (US 2013/0243354) in view of (JP 3003213) (JP ‘213) and Burke et al. (US 2016/0221722) (Burke).

a first magnetic strip (a first magnetic strip 131) having a first magnetic strip top side (top surface of flange 17’) and a first magnetic strip bottom side (bottom edge of right angled portion 16’) wherein the first magnetic strip top side is coupled to an internal surface of the front portion at a front edge of the opening and the first magnetic strip bottom side is unattached (see bottom edge is unattached in Fig. 7 cross section) to the outer shell;
a second magnetic strip (a first magnetic strip 131) having a second magnetic strip top side (top edge) and a second magnetic strip bottom side (bottom edge) wherein the second magnetic strip top side is coupled to an internal surface of the back portion at a back edge of the opening and the second magnetic strip bottom side is unattached (see bottom edge is unattached in Fig. 7 cross section) to the outer shell;
A first fastening element (first hook and loop strip 31, see Fig. 1),
a second fastener element (second hook and loop strip 33, see Fig. 2) coupled to an external surface of the front portion; 
wherein the first magnetic strip is magnetically attracted to the second magnetic strip to resealably seal the opening,
wherein the outer shell is configured to fold to removably couple the first fastener element to the second fastener element [the top of the bag including the opening edge 26 and can be folded twice 
The Office adds Illustration 1 of the concept:



    PNG
    media_image1.png
    455
    522
    media_image1.png
    Greyscale



From this illustration, the “folded in a roll configuration” apparently represents a folded twice configuration wherein the strips 31 and 33 will be brought into facing contact.  Whereas the folded once configuration would position the strips 31 and 33 to face away from each other such that strips would not connect.  Folded once is not a folded in a roll configuration.  Office notes that in the twice folded or roll configuration that the first fold is below the first and second magnetic strips.  Additionally, folds separating front and back panels or separating front and back panels from a bottom wall are fold lines below the first and second magnetic strips.

    PNG
    media_image2.png
    755
    552
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    759
    551
    media_image3.png
    Greyscale


JP ‘213 teaches a flap portion 2 extending from the back portion (see Fig. 1 and 2 of JP ‘213) above the back edge (see Fig. 1 and 2 of JP ‘213) of the opening, the flap portion having a first fastener element 4 coupled to a front side of the flap portion, wherein a material of the flap portion is integrally formed from a continuous, same material as the back portion of the outer shell (see Fig. 1 and 2 of JP ‘213).

    PNG
    media_image4.png
    501
    797
    media_image4.png
    Greyscale







    PNG
    media_image5.png
    940
    539
    media_image5.png
    Greyscale


	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to (2) relocate the first fastener element to be coupled to a front side of the flap portion as taught by JP ‘213 and Burke as keeping the first fastener element on the back side of the back portion would no longer properly operate as applicant states in the remarks filed February 10, 2021 and as motivated by the reduction of bunching of material and reduction of unfolding bias.
	Note that Burke teaches the unfolded configuration wherein the fold line of the outer shell is below the first and second zip locking fastener strips.  However, Lytle doesn’t need modification because Lytle already discloses this configuration.
Re claims 53 and 54, the unattached portion (bottom edges of magnetic strips 131 as shown in Fig. 7) do not move with the flexible handbag wall of Lytle such that the magnetic strips are hingedly coupled at the respective front and back edges of the opening.
.

Claim 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lytle in view of JP ‘213 and Burke as applied to claim 52 above, and further in view of Kim et al. (2017/0066559) (Kim).
The combination discloses the invention except for the magnetic fastening of the flap.  Kim teaches a pair of magnets 110a, 110b which secures a flap closed.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to substitute a magnet fastener for a hook and loop fastener to provide a quieter opening and closing fastener to avoid annoyance.

Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lytle in view of JP ‘213 and Burke as applied to claim 52 above, and further in view of Buynar (US 2016/0058142).
The combination discloses the invention except for the internal pocket.  Buynar teaches internal pockets in Fig. 4-6.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add an internal slip pocket to provide separated storage for and segregation of the items stored on the inside of the storage compartment.

Claim 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lytle in view of JP ‘213 and Burke as applied to claim 52 above, and further in view of Seiders et al. (US 2015/0225164) (Seiders).


Response to Arguments
The grounds of rejection under 112(a) (new matter rejection) has been obviated.
Applicant’s arguments, see remarks, filed February 10, 2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JP ‘213.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







sjc
/STEPHEN J CASTELLANO/               Primary Examiner, Art Unit 3733